DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “A terminal fitting”, it should be –the terminal fitting--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noro et al. (US. 2006/0172596 A1).
In Regards to Claim 1:
Noro teaches a connector (Fig. 12), comprising: 
a housing (50) including a cavity (51); and a terminal fitting (T) to be inserted into the cavity (51), wherein: 

In Regards to Claim 2:
Noro teaches the connector of claim 1, wherein the terminal fitting (T) includes a tubular box portion (10) and a deflectable contact piece (25) arranged inside the box portion (10), an opening (32) in a front surface of the box portion (10) serves as an insertion opening (32) through which a tab (54) of a mating terminal fitting (See Reproduced Drawing 1, Where the mating terminal fitting attached with connector housing and holding tab 54) is inserted, the contact piece (25) contacts the tab (54), and the restricting piece (21) is arranged behind the box portion (10) to close an opening in a rear surface (See Reproduced Drawing 2) of the box portion (10).
In Regards to Claim 3:
Noro teaches the connector of claim 2, wherein the restricting piece (21) is formed by bending up a rear part (See Reproduced Drawing 2) of the contact piece (25).
In Regards to Claim 4:
Noro teaches the connector of claim 2, wherein the contact piece (25) includes a contact point portion (29) in a central part in a plate width direction, and the restricting piece (21) is arranged at a position shifted from the central part of the contact piece (25) in the plate width direction.
In Regards to Claim 5:
Noro teaches a terminal fitting (T) to be used in the connector (Fig. 12) of claim 1.

    PNG
    media_image1.png
    718
    797
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    494
    824
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831